DETAILED ACTION
Claims status
In response to the application filed on 11/04/2020, claims 1-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2020 has been placed in the application file, and the information referred therein has been considered as to the merits.

Drawings
Drawing figures submitted on 11/04/2020 have been reviewed and accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rugeland et al. (US 2019/0373647 A1, as PCT filed on 11/03/2017) in view of Takeda et al. (US 20200275417 A1).
Regarding claim 1; Rugeland discloses a user equipment, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
receiving an updated slot format, wherein the updated slot format (See Fig. 10: see steps 1006-1008, the UE to get updated resource pool configurations from the eNB. The slot format is a type of resource pool under the BRI. ¶. [0184] and ¶. [0186]) comprises an updated group of orthogonal frequency division multiplexed symbols that are able to be used for sidelink communications See Fig. 10: Each slot consists of 8 OFDM (orthogonal frequency division multiplexed) symbols. In the frequency domain, the resources are divided into multiple 15 kHz subcarriers. ¶. [0092]);
using the updated slot format to update a resource map (Rugeland: Sidelink resource pools may be defined a subset of the available physical resources (i.e. one or more frequency sub-bands, one or more subframes, physical resource blocks, etc) on which signals can be transmitted wirelessly or received wirelessly over an established sidelink radio connection. ¶. [0076]) used to transmit sidelink communication data (See Fig. 10, @step 1008, The eNB can update the resource pools of UE1 and the other UEs which UE1 communicates with on sidelink. ¶. [0186]), resulting in an updated resource map (See Fig. 10 and step 1008; The eNB sends updated resource pool to UE1 and all other UEs involved in sidelink? The eNB can update the resource pools of UE1 and the other UEs which UE1 communicates with on sidelink. ¶. [0186]); and 
using the updated resource map to transmit the sidelink communication data (See Figs. 11 and 12. See both steps 1108 and 1207. UE1 send resource pool reconfiguration to other UEs. Since UE1 is connected to eNB, the other UE could be a remote UE without connection to the eNB. In that case UE1 should reconfigure the other UE with the sparse resource pool. ¶. [0204] and ¶. [0223]).
The process of updating resource pool as taught by Rugeland could be analyzed as the process of updating slot format because slots are the type of resource elements from subframes of the OFDM symbols of LTE systems. However, Examiner further applied the secondary prior art “Takeda et al.” just for the purpose of Arguendo from the Applicant’s end.
Takeda further teaches the updated slot format of OFDM symbols (Takeda: See Figs. 4-6: an updated slot pattern may include at least one of a slot index indicating a slot pattern update timing, an updated table index, an update target SFI value, a BWP index indicating an update target BWP, an updated slot pattern, and a slot pattern index indicating the updated slot pattern of a plurality of slot patterns defined in advance. ¶. [0086] and ¶. [0285]).
Takeda to have incorporated in the system of Rugeland, so that it would not only increase schedulable resources and improve a throughput but also reduce of an interference. Takeda: ¶. [0090-0091].
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 2; Rugeland discloses the user equipment wherein the updated slot format is received over a sidelink (Rugeland: ¶. [0076-0077]).

Regarding claim 3; Rugeland discloses the user equipment wherein the updated slot format is received from a network node (Rugeland: ¶. [0012]).

Regarding claim 4; Rugeland discloses the user equipment wherein the operations further comprise rebroadcasting the updated slot format (Rugeland: ¶. [0027]).

Regarding claim 5; Rugeland discloses the user equipment of claim 4, wherein the rebroadcasting is performed at a specified time based on information received with the updated slot format (Takeda: a slot pattern may include at least one of a slot index indicating a slot pattern update timing. ¶. [0086]).


Rugeland discloses a method, comprising: 
receiving, by a system comprising a processor, a message comprising an updated slot format (See Fig. 10: see steps 1006-1008, the UE to get updated resource pool configurations from the eNB. The slot format is a type of resource pool under the BRI. ¶. [0184] and ¶. [0186]), wherein the updated slot format comprises a group of slots that are able to be used for sidelink communications (See Fig. 10: Each slot consists of 8 OFDM (orthogonal frequency division multiplexed) symbols. In the frequency domain, the resources are divided into multiple 15 kHz subcarriers. ¶. [0092]); 
using, by the system, the updated slot format to update a resource map (Rugeland: Sidelink resource pools may be defined a subset of the available physical resources (i.e. one or more frequency sub-bands, one or more subframes, physical resource blocks, etc) on which signals can be transmitted wirelessly or received wirelessly over an established sidelink radio connection. ¶. [0076]) used to transmit sidelink communication data (See Fig. 10, @step 1008, The eNB can update the resource pools of UE1 and the other UEs which UE1 communicates with on sidelink. ¶. [0186]), resulting in an updated resource map (See Fig. 10 and step 1008; The eNB sends updated resource pool to UE1 and all other UEs involved in sidelink? The eNB can update the resource pools of UE1 and the other UEs which UE1 communicates with on sidelink. ¶. [0186]); and 
using the updated resource map to transmit the sidelink communication data (See Figs. 11 and 12. See both steps 1108 and 1207. UE1 send resource pool reconfiguration to other UEs. Since UE1 is connected to eNB, the other UE could be a remote UE without connection to the eNB. In that case UE1 should reconfigure the other UE with the sparse resource pool. ¶. [0204] and ¶. [0223]).
The process of updating resource pool as taught by Rugeland could be analyzed as the process of updating slot format because slots are type of resource elements from subframes of 
Takeda further teaches the updated slot format of OFDM symbols (Takeda: See Figs. 4-6: an updated slot pattern may include at least one of a slot index indicating a slot pattern update timing, an updated table index, an update target SFI value, a BWP index indicating an update target BWP, an updated slot pattern, and a slot pattern index indicating the updated slot pattern of a plurality of slot patterns defined in advance. ¶. [0086] and ¶. [0285]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the updated slot format as taught by Takeda to have incorporated in the system of Rugeland, so that it would not only increase schedulable resources and improve a throughput but also reduce of an interference. Takeda: ¶. [0090-0091].

Regarding claim 9; Rugeland in view of Takeda discloses wherein using the updated resource map (Rugeland: E1 get updated resource pool configurations on relayed SRB on sparse resource pool? The eNB can respond to the request in step 5 with updated pool configurations, or it can reject/ignore the request. Since UE1 doesn't have direct connection to eNB, the updated configurations must be relayed via a relayed SRB. ¶. [0184]) to transmit the sidelink communication data comprises employing available resource elements indicated in the updated resource map (Takeda: the updated slot pattern may include at least one of a slot index indicating a slot pattern update timing, an updated table index, an update target SFI value, a BWP index indicating an update target BWP, an updated slot pattern, and a slot pattern index indicating the updated slot pattern of a plurality of slot patterns defined in advance. ¶. [0086]).

Rugeland discloses wherein the updated slot format is received over a sidelink (Rugeland: ¶. [0076-0077]).

Regarding claim 11; Rugeland discloses the method of claim 10, wherein the message is configured according to an original slot format (Rugeland: ¶. [0184-0186]).

Regarding claim 12; Rugeland discloses the method of claim 10, further comprising establishing, by the system, the sidelink with a communication device by setting up a direct communication with the communication device prior to receiving the message (See Fig. 6: D2D Direct Communication. ¶. [0079]).

Regarding claim 13; Rugeland discloses wherein the updated slot format further comprises a group of orthogonal frequency division multiplexed symbols. (Rugeland: ¶. [0010-0011]).

Regarding claim 14; Rugeland discloses wherein the message further comprises a first release parameter (Rugeland: ¶. [0077] and ¶. [0081]).

Regarding claim 16; Rugeland discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor at a first user equipment, facilitate performance of operations, comprising: 
receiving an updated slot format, wherein the updated slot format (See Fig. 10: see steps 1006-1008, the UE to get updated resource pool configurations from the eNB. The slot format is a type of resource pool under the BRI. ¶. [0184] and ¶. [0186]) comprises an updated group of orthogonal See Fig. 10: Each slot consists of 8 OFDM (orthogonal frequency division multiplexed) symbols. In the frequency domain, the resources are divided into multiple 15 kHz subcarriers. ¶. [0092]);
using the updated slot format to update a resource map (Rugeland: Sidelink resource pools may be defined a subset of the available physical resources (i.e. one or more frequency sub-bands, one or more subframes, physical resource blocks, etc) on which signals can be transmitted wirelessly or received wirelessly over an established sidelink radio connection. ¶. [0076]) used to transmit sidelink communication data (See Fig. 10, @step 1008, The eNB can update the resource pools of UE1 and the other UEs which UE1 communicates with on sidelink. ¶. [0186]), resulting in an updated resource map (See Fig. 10 and step 1008; The eNB sends updated resource pool to UE1 and all other UEs involved in sidelink? The eNB can update the resource pools of UE1 and the other UEs which UE1 communicates with on sidelink. ¶. [0186]); and 
using the updated resource map to transmit the sidelink communication data (See Figs. 11 and 12. See both steps 1108 and 1207. UE1 send resource pool reconfiguration to other UEs. Since UE1 is connected to eNB, the other UE could be a remote UE without connection to the eNB. In that case UE1 should reconfigure the other UE with the sparse resource pool. ¶. [0204] and ¶. [0223]).
The process of updating resource pool as taught by Rugeland could be analyzed as the process of updating slot format because slots are type of resource elements from subframes of LTE systems. However, Examiner further applied the secondary prior art “Takeda et al.” just for the purpose of Arguendo from the Applicant’s end.
Takeda further teaches the updated slot format of OFDM symbols (Takeda: See Figs. 4-6: an updated slot pattern may include at least one of a slot index indicating a slot pattern update timing, an updated table index, an update target SFI value, a BWP index indicating an update target BWP, an updated slot pattern, and a slot pattern index indicating the updated slot pattern of a plurality of slot patterns defined in advance. ¶. [0086] and ¶. [0285]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the updated slot format as taught by Takeda to have incorporated in the system of Rugeland, so that it would not only increase schedulable resources and improve a throughput but also reduce of an interference. Takeda: ¶. [0090-0091].
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 17; Rugeland discloses the non-transitory machine-readable medium wherein the operations further comprise rebroadcasting (Rugeland: ¶. [0027]) the updated slot format (Rugeland: ¶. [0076-0077]).

Regarding claim 18; Rugeland discloses the non-transitory machine-readable medium wherein the rebroadcasting (Rugeland: ¶. [0027]) is performed at a specified time based on information received with the updated slot format (Rugeland: The timer value may be configured by the network (e.g. a network node such as the eNB, configuring the value by dedicating or broadcast signaling). ¶. [0171]).

Regarding claim 20; Rugeland in view of Takeda discloses the non-transitory machine-readable medium of claim 16, wherein the updated slot format comprises one or more of: a group of slots that are able to be used for sidelink communications (Takeda: a slot pattern may include at least one of a slot index indicating a slot pattern update timing, an updated table index, an Takeda: ¶. [0185]).

Allowable Subject Matter
Claims 6-7, 15, and 19 are objected to as being dependent upon the rejected base claims 1, 8, and 16, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (US 2021/0029688 A1).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416